Name: Commission Regulation (EEC) No 2259/85 of 6 August 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 8 . 85 Official Journal of the European Communities No L 211 /9 COMMISSION REGULATION (EEC) No 2259/85 of 6 August 1985 establishing unit values (or the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1823/85 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 9 August 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 August 1985. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26. 0 OJ No L 172, 2. 7. 1985, p . 9 . No L 211 / 10 Official Journal of the European Communities 8 . 8 . 85 ANNEX Amount of unit values per 100 kg net Code NIMEXE code CCT heading No Description Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 1.12 1.14 1.16 1.20 1.22 1.28 1.30 1.32 1.40 1.50 1.60 1.70 1.74 1.80 1.80.1 1.80.2 1.90 1.100 1.110 1.112 1.118 1.120 1.130 1.140 1.150 1.160 2.10 2.20 2.30 2.40 2.50 2.50.1 07.01-13 07.01-15 ex 07.01-21 ex 07.01-22 07.01-23 ex 07.01-27 07.01-31 07.01-33 ex 07.01-36 07.01-41 07.01-43 07.01-45 07.01-47 ex 07.01-49 ex 07.01-54 ex 07.01-59 ex 07.01-63 07.01-67 ex 07.01-68 ex 07.01-71 ex 07.01-71 07.01-73 07.01-75 07.01-77 07.01-81 07.01-82 07.01-85 07.01-91 07.01-93 07.01-97 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 07.01 A II ex 07.01 B I 07.01 B II ex 07.01 B III 07.01 D I ex 07.01 D II 07.01 F I 07.01 F II ex 07.01 F III ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H ex 07.01 IJ 07.01 K 07.01 L 07.01 M 07.01 PI 07.01 Q II 07.01 R 07.01 S 07.01 T II 07.01 T I ex 07.01 Till ex 07.06 B ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I New potatoes Broccoli White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than wild onions and sets) Garlic Leeks Asparagus :  green  other Artichokes Tomatoes Cucumbers Chantarelles Fennel Sweet peppers Aubergines Vegetable marrows (including courgettes) Celery stalks and leaves Sweet potatoes, fresh, whole Bananas, fresh Pineapples, fresh Avocados, fresh Mangoes and guavas, fresh Sweet oranges, fresh :  Sanguines and semi-sanguines 847 3764 1572 4334 4624 1087 10877 4325 2246 894 4681 338 4749 3401 25640 6005 2721 1025 803 31781 2349 2271 1473 1050 1432 3810 2178 2339 6268 8 674 4305 150.88 669,94 279.89 771.40 822,98 193,49 1 935,82 769.72 399.73 159,11 833,21 60,23 845.21 605.41 4563,14 1 068,71 484,32 182,57 143,03 5656,11 418,13 404.22 262,16 186,94 254,87 678,05 387,68 416,43 1 115,55 1 543,69 766,32 41,89 186,03 77.72 214,20 228,53 53.73 537,55 213,74 111,00 44,18 231,37 16,72 234,70 168,11 1 267,12 296.76 134,48 50.70 39.71 1 570,63 116,11 112,24 72,79 51,91 70,77 188,28 107.65 115,64 309.77 428.66 212,79 127,80 567,48 237,08 653,43 697.1 1 163,90 1 639,76 652,00 338,59 134.77 705.78 51,02 715,95 512,82 3 865,27 905,27 410,25 154,65 121,16 4791,09 354,19 342,40 222,06 158,35 215,89 574,35 328,39 352,75 944,94 1 307,61 649.12 13.45 59.74 24,96 68,79 73,39 17,25 172,62 68,64 35,64 14,18 74,30 5,37 75,37 53,98 406,92 95,30 43.19 16,28 12.75 504,39 37,28 36,04 23,37 16,67 22,72 60.46 34,57 37,13 99,48 137,66 68,33 28073 124649 52077 143527 153124 36001 360178 143214 74373 29604 155027 11206 157260 112643 849016 198844 90112 33970 26613 1052374 77798 75210 48778 34783 47421 126158 72132 77482 207559 287220 142582 47,04 208,90 87,27 240.54 256,62 60,33 603,62 240.01 124,64 49,61 259,81 18,78 263.55 188,78 1 422,88 333,24 151.02 56,93 44,60 1 763,69 130,38 126,04 81,74 58,29 79,47 211,43 120,88 129,85 347,85 481,35 238,95 10,84 48,15 20,11 55,44 59,14 13,90 139,13 55,32 28.72 11,43 59,88 4,32 60,74 43,51 327,96 76,81 34,80 13,12 10,28 406,51 30,05 29,05 18,84 13,43 18,31 48.73 27,86 29,93 80,17 1 10,94 55,07 8 . 8 . 85 Official Journal of the European Communities No L 211 /11 Amount of unit values per 100 kg net Code NIMEXE code CCT heading No Description Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 2.50.3 2.60 2.60.1 2.60.2 2.60.3 2.60.4 2.70 2.80 2.80.1 2.80.2 2.81 2.90 2.95 2.100 2.110 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.190.1 2.190.2 2.195 2.200 2.202 2.203 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 08.02-31 08.02.28 08.02-34 08.02-37 ex 08.02-50 ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 1 08.04-19 08.04-23 J 08.05-50 08.06-13 ] 08.06-15 08.06-17 J 08.06-33 1 08.06-35 08.06-37 08.06-38 I 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 1 08.07-55 J 08.07-71 1 08.07-75 J 08.08-11 ]08.08-15 j 08.08-35 08.09-11 ex 08.09-19 ex 08.09-19 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.02 B ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II ex 08.02 C ex 08.02 D ex 08.02 E 08.04 A I 08.05 C 08.06 A II 08.06 B II 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  others Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins" and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink Limes and limettes Table grapes Chestnuts Apples Pears Apricots Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons) :  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  other Pomegranates Kiwis Khakis Lychees 2865 2451 3734 2483 2973 2991 3292 2755 2974 1642 3556 4573 3001 1724 2083 3120 4567 4924 2631 1974 4998 622 1237 3634 6948 9811 1377 26833 509,92 436.30 664,66 441,94 529.13 532,40 585,92 490,45 529,40 292.31 632,97 813,85 534,09 306,87 370,77 555,42 812,80 876.32 468.33 351,48 889,59 110,85 220,15 646,84 1 236,60 1 746,12 245.14 4775,54 141,59 121,15 184,56 122,72 146,93 147,84 162,70 136,19 147,01 81,17 175,76 225,99 148,31 85,21 102,95 154,23 225,70 243.34 130,04 97,60 247,03 30,78 61,13 179,62 343,39 484,87 68,07 1326,10 431,94 369,57 563,01 374,35 448,21 450,98 496,31 415,44 448,44 247,61 536,17 689,38 452,41 259,94 314,06 470,48 688,50 742,30 396,70 297,73 753,54 93,89 186,48 547,91 1 047,48 1 479,07 207,65 4 045,18 45,47 38,90 59,27 39,41 47,18 47.47 52,25 43,73 47,21 26,06 56,44 72,57 47.62 27,36 33,06 49,53 72.48 78,14 41,76 31,34 79,33 9,88 19.63 57,68 110,27 155,71 21,86 425,86 94876 81 178 123666 82228 98451 99059 109016 91253 98501 54388 117771 151425 99373 57097 68986 103342 151230 163048 87137 65397 165518 20625 40961 120351 230082 324882 45612 888535 159.00 136,04 207,25 137,80 164,99 166.01 182,70 152,93 165,08 91,15 197,37 253,77 166,54 95,68 115,61 173,19 253,45 273,25 146,03 109,60 277,39 34,56 68,64 201,69 385,59 544,47 76,44 1 489,1 1 36,64 31,35 47,77 31,76 38,03 38,26 42,11 35,24 38,05 21,00 45,49 58,49 38,38 22,05 26,64 39.92 58,41 62,98 33,66 25,26 63.93 7,96 15,82 46,49 88,87 125,49 17,61 343,23